Citation Nr: 1037020	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1974, 
and from June 1977 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which determined that new and material evidence had 
been received to reopen the claim, but ultimately determined that 
bilateral hearing loss was not incurred in or aggravated by 
military service.

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.

In October 2009, the Board reopened the service connection claim 
for bilateral hearing loss, and remanded the claim on the merits 
for further development.  After the Veteran underwent a VA 
audiological examination in February 2010, the RO, in a May 2010 
rating decision, granted service connection for left ear high 
frequency sensorineural hearing loss, assigning a noncompensable 
evaluation effective July 17, 2006.  Because the veteran was 
awarded a complete grant of the benefit sought with respect to 
that matter, it is no longer on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The Board notes that, in the October 2009 decision, it also 
remanded the matter of entitlement to service connection for PTSD 
for the issuance of a statement of the case based on 
correspondence from the Veteran received in August 2007, which 
could be construed as a notice of disagreement with respect to a 
July 2007 rating denial of service connection for PTSD.  However, 
while the RO issued a statement of the case in May 2010, the RO 
did not receive a substantive appeal, VA Form-9, from the Veteran 
as to this matter, and the time in which to submit an appeal has 
since expired.  (Under VA regulations, an appeal consists of a 
timely filed notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200 (2010)). Therefore, the 
matter of entitlement to service connection for PTSD is not in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for hearing loss of the 
right ear, claimed as secondary to in-service noise exposure.  He 
has recently been granted service-connection for hearing loss in 
the left ear.  

When the Veteran was afforded the VA audiological examination in 
February 2010, the examiner opined that it is not likely that the 
Veteran's current right ear hearing loss is a result of his 
military noise exposure.  The examiner based such opinion on the 
fact that the Veteran's hearing in his right ear was normal at 
the time of service discharge.  In Hensley v. Brown, 5 Vet. App. 
155 (1993), the United States Court of Appeals for Veterans 
Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where hearing 
was within normal limits on audiometric testing at separation 
from service.  Id. at 159.  The Court explained that, when 
audiometric test results at the Veteran's separation from service 
do not meet the regulatory requirements for establishing a 
"disability" at that time, the Veteran may nevertheless establish 
service connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  Thus, in this case, the Board 
finds that an addendum to the VA examination report is necessary, 
which takes into account all evidence of record, and not just the 
lack of in-service hearing difficulty in the right ear.  





Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
transferred to the VA examiner who 
conducted the February 2010 VA audiological 
examination.  The VA examiner is 
specifically requested to prepare an 
addendum in which she clarifies the 
etiology of the Veteran's current right ear 
hearing loss.

Specifically, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
Veteran's right ear hearing loss is related 
to his active service, taking into 
consideration all evidence of record, to 
include the Veteran's reports of military 
noise exposure.  It is noted that service 
connection is not precluded for a current 
hearing disability where hearing was within 
normal limits on audiometric testing at 
separation from service.  See Hensley, 
supra.  A complete rationale should be 
provided for any proffered opinions.

If the February 2010 examiner is no longer 
available, or if this examiner determines 
that another examination would be helpful, 
the Veteran should be scheduled for a new 
C&P examination.

2.  Upon completion of the above-requested 
development, the AMC should readjudicate 
the Veteran's service connection claim for 
right ear hearing loss.  All applicable 
laws and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.
Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the Veteran until he is notified 
by the RO/AMC; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial of 
his claim.  38 C.F.R. § 3.655 (2010).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


